Name: 81/524/EEC: Commission Decision of 12 June 1981 on application for reimbursement of aid granted by Member States to producer groups and associations thereof
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural structures and production;  EU finance;  economic policy;  financial institutions and credit
 Date Published: 1981-07-18

 Avis juridique important|31981D052481/524/EEC: Commission Decision of 12 June 1981 on application for reimbursement of aid granted by Member States to producer groups and associations thereof Official Journal L 196 , 18/07/1981 P. 0006 - 0010 Finnish special edition: Chapter 3 Volume 13 P. 0159 Spanish special edition: Chapter 03 Volume 22 P. 0140 Swedish special edition: Chapter 3 Volume 13 P. 0159 Portuguese special edition Chapter 03 Volume 22 P. 0140 COMMISSION DECISION of 12 June 1981 on applications for reimbursement of aid granted by Member States to producer groups and associations thereof (81/524/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (1), and in particular Article 15 (4) thereof, Whereas applications for reimbursement of aid granted by Member States in accordance with Regulation (EEC) No 1360/78 must include certain data in order to allow the conformity of the expenditure with the provisions of that Regulation to be checked; Whereas, in order to enable proper control to be exercised, Member States must keep supporting documents available for the Commission for a period of three years after the last repayment has been made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement as referred to in Article 15 (1) of Regulation (EEC) No 1360/78 must be made out in accordance with the tables in the Annexes to this Decision. 2. Member States shall send to the Commission, with their first application for reimbursement, copies of the texts of national implementing provisions and of administrative instructions, and all forms and/or other documents relating to the administrative implementation of the operation that are not mentioned in Article 19 of Regulation (EEC) No 1360/78. Article 2 Member States shall, for each recipient of aid, keep available for the Commission, for three years after the last repayment, all supporting documents, or certified copies of these, in their possession on the basis of which aid as provided for in Regulation (EEC) No 1360/78 was granted. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 June 1981. For the Commission The President Gaston THORN (1) OJ No L 166, 23.6.1978, p. 1. ANNEX I >PIC FILE= "T0020310"> >PIC FILE= "T0020312"> >PIC FILE= "T0020314"> It is confirmed that: - the organization named above may reasonably be expected to operate satisfactorily in terms of duration and effectiveness, - the minimum annual production volume or turnover and - in the case of producer groups - the minimum number of agricultural producers specified in Regulation (EEC) No 2083/80 are represented by the group or association, - the group or association has not already received aid at the type provided for in Article 10 of Regulation (EEC) No 1360/78 under national legislation, - the aid provided for in Article 10 of Regulation (EEC) No 1360/78 is granted only to finance actual formation and operating expenses entailed by adaptation to the conditions laid down in Article 6 of that Regulation (1), in the case of groups or associations: - set up more than three years before the date when Regulation (EEC) No 1360/78 entered into force, or - formed from organizations already in existence or set up by producers belonging to organizations already in existence, - the value of the products placed on the market is calculated as laid down in Article 11 (2) of Regulation (EEC) No 1360/78, - the amount of formation and operating expenses as mentioned in Article 10 (2) (b) and (3) (a) of Regulation (EEC) No 1360/78 has been approved by the competent authorities of the Member State. (1) Specify the nature and amount of the expenses. ANNEX II Information provided by Member States on producer groups and associations of producer groups set up in accordance with the provisions of Article 5 of Regulation (EEC) No 1360/78 >PIC FILE= "T0020315">